Citation Nr: 0835994	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 to July 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
the above-referenced claim.  

Initially, the Board notes that in the August 2004 rating 
decision, the RO denied the appellant's claim for service 
connection for hepatitis C as new and material evidence had 
not been received to reopen the previously denied claim.  In 
a Statement of the Case dated in August 2005, the RO reopened 
the claim and decided it on its merits as an original claim.  
Irrespective of the RO's action in August 2005, the Board 
must decide whether the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for hepatitis C.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board has recharacterized the issues as 
stated on the cover page. 


FINDINGS OF FACT

1.  In June 1999, the RO denied entitlement to service 
connection for hepatitis C, claimed as hepatitis B.  The 
veteran did not perfect an appeal of that decision.

2.  In an August 2004 rating decision, the RO determined that 
new and material evidence had not been received with which to 
reopen the veteran's previously denied claim of entitlement 
to service connection for hepatitis C.

3.  Evidence received since the June 1999 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for hepatitis C, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision which denied the veteran's 
claim of entitlement to service connection for hepatitis C, 
claimed as hepatitis B, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a); 20.1103 (2007).

2.  Subsequent to the June 1999 RO decision that denied the 
veteran's claim of entitlement to service connection for 
hepatitis C, claimed as hepatitis B, new and material 
evidence has not been received to reopen the claim; 
therefore, the claim remains denied.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 207), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

With respect to his application to reopen the previously 
denied claim, VA satisfied the duty to notify by means of a 
letter to the veteran dated in December 2003.  The veteran 
was told of what was required to substantiate his claim for 
reopening a previously denied claim, and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he indentified as being helpful to 
his claim.  The letters provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, 
the Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, 
private, and VA medical treatment records have been obtained.  
He was provided a VA medical examination in July 1998.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.  

A VA examination need not be provided for the veteran's 
claims to reopen.  In the absence of new and material 
evidence submitted by the claimant, the duty to assist by 
affording the veteran a VA examination is not triggered. See 
38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

In this case, the veteran asserts that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for hepatitis C, and that the evidence is 
otherwise sufficient to award service connection therefor.  

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (2007).  In order to prevail on the 
issue of service connection for any particular disability, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999). 

However, a disallowed service connection claim shall only be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to the final claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Turning to the specifics of this case, in his October 1998 
initial claim for service connection, the veteran alleged 
that his hepatitis was related to his military service.  
Specifically, the veteran stated that he received blood 
transfusions during the military due to a knee operation, and 
that he contracted hepatitis as a result. 

The RO denied the veteran's claim for entitlement to service 
connection for hepatitis C in a June 1999 rating decision, as 
it determined that the evidence did not show a link between 
the veteran's hepatitis and his period of active service or 
his service-connected knee disorder.  As stated by the RO, 
the veteran's service medical records were negative for 
complaints or findings of hepatitis, and his knee surgery was 
deferred to VA following his discharge.  The RO determined 
that although the veteran's VA medical records show that he 
underwent knee surgery in June 1974, there was no indication 
whatsoever that he received a blood transfusion.  The RO 
stated that the first indication that the veteran was 
diagnosed with hepatitis C was in November 1995, when he was 
tested at a private facility.  VA medical records indicated 
that in August 1998 the veteran reported having a two year 
history of hepatitis.  The RO noted that at that time, the 
veteran denied any history of blood transfusions or IV drug 
abuse.  Based on the available evidence, the RO determined 
that there was no plausible basis for believing that the 
veteran's hepatitis infection was related to service or to 
surgery involving his service-connected knee disorder.  This 
decision was no appealed and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a); 20.1103.

In his application to reopen his previously denied claim, the 
veteran contends that he contracted hepatitis C from in-
service exposure to inoculation (air gun) injections.  During 
the course of the claim to reopen, the veteran also 
reasserted his earlier contention that he received blood 
transfusions during in-service surgery.  The veteran claims 
that he has no other risks factors and believes that there 
are no other possible exposures.  The veteran submitted 
undated photographs from his U.S. training center ("boot 
camp") year book, one of which he asserts to be his in-
service yearbook picture, and the other he purports to show 
him standing in line waiting to receive air gun inoculations.  

The veteran also submitted a letter from a private physician, 
B.D., M.D. dated in November 2003.  In the letter, Dr. B.D. 
stated that the veteran was a Vietnam War Veteran who 
received inoculation injections from an air gun.  Based on 
this, the private physician opined that it was possible that 
the veteran unknowingly received blood particles resulting in 
hepatitis C, and that hepatitis C was possibly transmitted by 
this mode.  

In a rating decision of the RO dated in August 2004, it was 
determined that the veteran had not submitted sufficient new 
and material evidence with which to reopen his previously 
denied claim of service connection for hepatitis C.  At the 
time of this decision, the medical evidence of record 
included the veteran's available service medical records, 
which did not show either hepatitis C or hepatitis B during 
service.  In the rating decision, the RO stated that there 
was no plausible basis for believing that the veteran's 
hepatitis infection was related to service or to surgery 
involving his service-connected left knee.  The RO also 
acknowledged the November 2003 letter from Dr. B.D, which the 
veteran submitted as new evidence.  The RO determined that 
the November 2003 letter was not competent or probative 
because the post-service opinion referenced in-service 
events, as reported by the veteran, without review of his 
service medical records.  As a result, the RO determined that 
the November 2003 letter did not provide the necessary nexus 
linking the veteran's condition to service and it did not 
constitute new and material evidence.  The RO went on to 
state that there was still no evidence that hepatitis C or 
hepatitis B was incurred in or caused by service.   

Subsequently, in October 2004 the veteran resubmitted the 
"boot camp" year book photographs, as well as the November 
2003 letter from Dr. B.D.

In an August 2005 Statement of the Case, the RO amended its 
August 2004 decision, and determined that the November 2003 
letter from Dr. B.D. constituted sufficient new and material 
evidence with which to reopen the veteran's previously denied 
claim for hepatitis C.  Although the claim was reopened, the 
RO concluded that Dr. B.D.'s opinion was that it was only 
possible that the veteran was transmitted hepatitis C via air 
gun injections in service.  Despite the veteran's diagnosis 
of chronic hepatitis C in November 1995, the RO determined 
that there was no evidence of any definitive verified risk 
factors of the disease in service (such as blood transfusions 
or air gun injections) that were objectively linked to the 
veteran's diagnosis.  The RO maintained that there continued 
to be no evidence of any hepatitis, liver problems, blood 
transfusions or exposure to blood products in service.  
Therefore, the veteran's claim for service connection 
remained denied.  

Having carefully considered the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
hepatitis C.  While new, the copies of the veteran's "boot 
camp" photograph which allegedly show him waiting to receive 
an air gun inoculation is not material as it does not 
establish that the veteran transmitted hepatitis C during his 
period of active service.  Also, the boot camp photograph 
does not verify that the veteran received air gun 
inoculations in service because the picture does not show the 
person actually receiving an inoculation injection.  

While also new, the November 2003 physician's letter does not 
establish that the veteran transmitted hepatitis via in-
service air gun inoculations.  The letter does not provide a 
definitive nexus between the veteran's disease and in-service 
air gun inoculations; instead the letter states that "it is 
possible" that the veteran contracted the disease via this 
method.  Moreover, there is no indication that Dr. B.D. 
reviewed the veteran's claim file prior to rendering her 
opinion as to a possible in-service nexus and instead relied 
on the veteran's accounts of his in-service medical history.  
The November 2003 physician's letter is, thus, of very 
limited probative value in this case.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  A post-service reference 
to injuries and diseases sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

Accordingly, the Board finds that the evidence received 
subsequent to the June 1999 RO decision is not new and 
material because such evidence does not relate to an 
unestablished fact and does not otherwise raise a reasonable 
possibility of substantiating the veteran's claim.  As such, 
the appeal is denied because new and material evidence has 
not been received to reopen the veteran's claim of 
entitlement to service connection for hepatitis C.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for hepatitis C is not 
reopened and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


